DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 10/14/2021 in which claims 2-24, 26-48, and 50-52 were rejected.  Applicant's submission filed on 12/13/2021 has been entered.  2 and 26 cancelled.   Accordingly, claim 3-24, 27-48, and 50-52 are currently pending and under consideration. 
 
Priority
This application is a continuation of 13/135,618, filed 07/11/2011, which is a Continuation-In-Part of 12/288,188, filed 08/11/2008, which claims the benefit of Provisional Application 60/967,912, filed 09/07/2007.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-24, 27-48, and 50-52 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 3-24 and 52 are directed to a system/machine; claims 27-48 are directed to a method/process.  Claims 50-51 are directed to a product comprising a non-transitory computer readable storage medium.  Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 27 recites, in part:

configuring said integrated control system to validate said enterprise resource planning system wherein said validation of said transactions by said control system results in one of allowing and preventing said processing of said transactions performed by said enterprise resource planning system; and

said validation of said transactions by said control system comprising detecting and handling exceptions that occur when said enterprise resource planning system processes said transactions, thereby improving functioning of said enterprise resource planning system;

Here, the claims recite limitations directed to logic/methodology for controlling processing of financial transactions (e.g., journal, invoice, positive receipt, negative receipt) by including additional logic (i.e. additional accounting effect engines) to detect and handle exceptions that occur.  This logic is considered to be an abstract idea because it is amounts to nothing more than and fundamental economic practice related to the processing of transactions, which may be categorized more broadly as a method of performing human activity.  For example, the claims are directed to providing automated decision-making for transaction processing by processing some types of financial transactions (e.g., journal, invoice) only when there is an adequate account balance, and processing other types of financial transactions (e.g., positive and negative receipts) irrespective of the account balance.  Moreover, the claims recite subject matter that closely resemble the subject matter that was found abstract in Alice Corp.  Consequently, the Examiner concludes that the claims are directed to an abstract concept. 
Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 3-24, 52, these claims recite “one of a custom hardware, a hard-wired circuit, a combination of a custom hardware and software, and a combination of a hard-wired circuit and software,” or similar language in combination with “a plurality of controllers.”  Claims 27-48, and 50-51 recite methods and computer products that recite use of similar hardware components in combination with controllers.


Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, with respect to claims 3-24, and 52, these claims recite “one of a custom hardware, a hard-wired circuit, a combination of a custom hardware and software, and a combination of a hard-wired circuit and software,” or similar language in combination with “a plurality of controllers.”  Claims 27-48, and 50-51 recite methods and computer products that recite use of similar hardware components in combination with controllers.
However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional 
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Response to Arguments
Applicant's Remarks filed 12/13/2021 have been fully considered but they are not fully persuasive. 

Claim Rejections - 35 USC § 101
In response to the rejection under 35 U.S.C. § 101, Applicant argues the control system provides an improvement in the performance of an ERP system.  Specifically, Applicant states “[t]he integrated control system is configured to validate the transactions processed by the enterprise resource planning system, resulting in one of allowing and preventing the processing.”    Remarks 24.  The Examiner is not persuaded by this argument.  In particular, the Examiner finds that the proposed solution (i.e., modifying logic to control the processing of transactions) is not rooted in computer technology, but rather, is rooted in business practices (i.e., the processing of financial transactions) which are incidentally performed on a computer.  Modifying existing business transactions processes with new (even groundbreaking and/or novel, see Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013)) logic for how to process transactions is not a technological solution (but rather, is merely modifying one abstract idea by another.  Moreover, the addition of hardware and software in this instance See Specification, ¶¶ 0073-0076; 0101-0100.  Such a generic recitation of the use of 
Here, the addition of the machine does not play a significant part in permitting the claimed method to be performed, but rather, “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations." Dealertrack, Inc v. Huber, 674 F.3d at 1315, 1333, 101 USPQ2d at 1339-40 (Fed. Cir. 2012).  Consequently, the rejection has been maintained.

Claim Rejections - 35 USC § 102
	In view of the present amendments canceling claims 2 and 26, the prior art rejections with respect to the independent claim 2 and 26 have been withdrawn.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
2/11/2022


/SCOTT A ZARE/Primary Examiner, Art Unit 3649